Citation Nr: 1114397	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-23 928	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for a prostate disorder, including due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy, including due to Agent Orange exposure.

3.  Entitlement to service connection for a respiratory/lung disorder, including due to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1969 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As support for his claims, the Veteran and his wife testified at a hearing at the RO in June 2008 before a local Decision Review Officer (DRO).

Additional claims for ischemic heart disease, an acquired psychiatric disorder, bilateral hearing loss, and tinnitus have been raised by the record, but have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these other claims and is referring them to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claims that are currently before the Board, the Board is remanding the claim for service connection for a respiratory/lung disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  Whereas the Board is going ahead and deciding the remaining claims for a prostate disorder and peripheral neuropathy.



FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, therefore, is presumed to have been exposed to Agent Orange or other herbicides while there.  

2.  There is no competent and credible evidence of any manifestation or diagnosis of any type of peripheral neuropathy (acute or subacute) during his service or for many years after his discharge.  As well, there is no competent and credible evidence linking his bilateral peripheral neuropathy of the lower extremities to his military service, including especially to his presumed Agent Orange exposure in Vietnam.

3.  There is no competent and credible evidence the Veteran has ever had prostate cancer.  As well, there is no competent and credible evidence linking his current enlarged prostate condition to his military service, including especially to his presumed Agent Orange exposure in Vietnam.


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by the Veteran's military service and may not be presumed to have been incurred in service, including from Agent Orange exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran's lower extremity peripheral neuropathy also was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service, including from Agent Orange exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2006.  This letter informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  A May 2006 letter complied with Dingess by also discussing the downstream disability rating and effective date elements of his claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO went back and readjudicated his claims in the July 2008 SSOC - including considering any additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So the timing defect in the provision of that additional notice has been rectified ("cured") because the claims have been readjudicated since providing all necessary VCAA notice.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), service personnel records (SPRs), VA treatment records, and identified private treatment records.  And he submitted personal statements and testified at a hearing, as did his wife.  Therefore, the Board is satisfied the RO has made reasonable efforts to obtain all identified records and other evidence that is potentially pertinent to the claims.  Significantly, neither the Veteran nor his representative has identified, and the file does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that needs to be obtained.

The standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in this case to require scheduling VA examinations for medical nexus opinions.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  With respect to the claim for peripheral neuropathy, the Veteran has not shown he has or ever has had acute or subacute peripheral neuropathy, the specific type of peripheral neuropathy required to warrant presumptive service connection based on his presumed exposure to Agent Orange or other herbicides in Vietnam.  And there equally is no competent and credible evidence suggesting he has or ever has had prostate cancer at any time during or since his service.  As well, there is no competent and credible indication of initial incurrence of either condition during his service, or even within one year of his discharge.  His STRs are completely unremarkable for complaints, treatment, or diagnoses of these conditions.  Lastly, there is no competent and credible evidence associating these conditions with his military service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  So the Board is satisfied that the duty to assist has been met, at least concerning these two particular claims.  38 U.S.C.A. § 5103A.  

II.  Analysis

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Malignant (i.e., cancerous) tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing he or she was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (wherein the Federal Circuit Court clarified that service in the Republic of Vietnam requires service on the landmass or inland waterways of Vietnam).

The following diseases are associated with herbicide exposure for purposes of this presumption:  chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (emphasis added); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  These above-listed diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

For purposes of presumptive service connection, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset.  38 C.F.R. § 3.309(e), Note 2.  VA has specifically determined that "chronic" persistent peripheral neuropathy is not a disease associated with exposure to herbicide agent for purposes of this presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 32,395 - 32,399 (June 12, 2007) (emphasis added).

However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran's SPRs, especially his DD Form 214, confirm he served in Vietnam during the Vietnam era, so it is presumed he was exposed to an herbicide agent - such as Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).  

Peripheral Neuropathy

The Veteran contends he has numbness and pain in his legs, from his hips downwards, due to his presumed exposure to Agent Orange while serving in the Army, in Vietnam, during the Vietnam War.  See June 2008 DRO hearing transcript at pages 1, 6.

The Veteran's claimed peripheral neuropathy, however, is not on the list of diseases entitled to this presumption.  Although peripheral neuropathy has been diagnosed, it has not been described as acute or subacute or transient, and there is no competent and credible medical or other evidence that it appeared within weeks or months of his claimed exposure to an herbicide agent in Vietnam and resolved within two years of the date of onset.  Indeed, to the contrary, a March 2006 VA evaluation found electro-diagnostic evidence of mild peripheral neuropathy of the left and right lower extremities, but provided no indication this was an acute or subacute type of peripheral neuropathy.  Again, a "chronic" persistent peripheral neuropathy is not a disease associated with exposure to herbicide agent for purposes of the presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 32,395 - 32,399 (June 12, 2007) (emphasis added).  So there is no competent and credible medical indication the Veteran's lower extremity peripheral neuropathy is the type specifically contemplated by the governing regulation.  Therefore, the presumption of service connection due to Agent Orange exposure during service in the Vietnam War is not for application here.  38 C.F.R. § 3.307(a)(6)(ii).  

The Board therefore next turns to consideration of possible entitlement to service connection for the peripheral neuropathy on a direct-incurrence basis, but finds the claim is lacking in this other respect as well.

There is no objective indication the Veteran had any peripheral neuropathy during his service.  His STRs are completely unremarkable for any complaint, treatment, or diagnosis of peripheral neuropathy.  Moreover, even though it is presumed under 38 C.F.R. § 3.307(a)(6) that he was exposed to a toxic herbicide like Agent Orange while in Vietnam, there still has to be some competent and credible medical or other indication that his peripheral neuropathy is a consequence of that exposure.  And, unfortunately, there is no such medical evidence of this required nexus (i.e., linkage) between this condition and his military service, including especially his presumed exposure to herbicides in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

To this end, the Veteran has submitted medical literature purportedly linking peripheral neuropathy to Agent Orange exposure in military service, but this evidence does not refer to the specific facts of his case to show its applicability in this particular instance.  Instead, this evidence only suggests rather generic relationships between Veterans with Agent Orange exposure and certain diseases.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Here, though, it is worth reiterating that there is no such competent medical opinion, let alone relying on or agreeing with the submitted medical literature, which etiologically links any current peripheral neuropathy to Agent Orange exposure during the Vietnam War.  The article the Veteran references is very general in nature and does not specifically address the details and circumstances of his claimed peripheral neuropathy.


Rather, the only evidence in support of the claim is his and his spouse's lay statements and testimony.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  
The Board notes, however, that when the determinative issue involves medical causation or a medical diagnosis, competent medical evidence generally is required, although not always or categorically required.  38 C.F.R. § 3.159(a)(1) (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Considering the specific condition claimed, the Veteran is not competent as a layman to attribute his pain and numbness to a specific medical diagnosis like peripheral neuropathy, certainly not the specific type or variant (acute or subacute) already admittedly presumptively associated with exposure to Agent Orange in Vietnam.  This, instead, is a complex medical determination that necessarily requires medical expertise beyond the scope of mere lay observation or opinion.  He is competent to report having experienced pain and numbness in his lower extremities on an intermittent basis during the last 20 or so years (so purportedly dating back to 1978 or thereabouts).  See June 2008 DRO personal hearing transcript at page 6.  Establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  But as a layman, he is not further competent to say this condition is related to his military service, including especially to his presumed exposure to Agent Orange in Vietnam.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (indicating certain claimed disabilities, such as rheumatic heart disease, are not conditions readily amenable to lay diagnosis or probative comment on etiology).  Moreover, he admitted during his hearing that these symptoms began some years after service, as mentioned, around 1978, keeping in mind that his military service had ended in 1971.


The Board thus must conclude there is not both competent and credible evidence attributing his peripheral neuropathy to his military service, and the probative value of his lay testimony is determined by both, not just one.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for service connection claim for peripheral neuropathy, on either a direct- or presumptive-incurrence basis.  Accordingly, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Prostate Disorder, Including Cancer

The Veteran alleges this disability also may be the result of his presumed exposure to Agent Orange in Vietnam.

According to his VA treatment records, an ultrasound in October 2005 confirmed he had a minor prostate gland abnormality, with an area of calcification on the left side and an enlarged bladder.  Importantly, though, he has never received a diagnosis of prostate cancer.  He appears only to have been treated for an enlarged prostate (benign prostatic hypertrophy (BPH)), which is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Only prostate cancer is on this list and, as mentioned, he does not have this diagnosis.  So 38 C.F.R. § 3.309(e) is inapplicable to his claim, in turn requiring that he instead establish a direct (versus presumptive) connection between his prostate disorder and his military service.  His claim also is lacking in this other respect, however.


Indeed, there is no objective indication the Veteran had a prostate disorder of any sort during his military service or even for many years after his discharge, well beyond the alternative one-year presumptive period contemplated by 38 C.F.R. § 3.309(a) for prostate cancer, which, in any event, he does not have and never has according to the evidence in his file.  His STRs are completely unremarkable for any complaint, treatment, or diagnosis of a prostate disorder during his military service.

To try and establish the required linkage between his prostate disorder and military service, the Veteran has submitted medical literature relating prostate cancer to Agent Orange exposure in military service.  But VA already has accepted this correlation (ergo, the possibility of presumptive service connection), but this presumption is inapplicable to his specific circumstances and situation because he has not first established that he has prostate cancer versus a more generic prostate disorder like BPH.  It is worth repeating that, where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.   Wallin, 11 Vet. App. at 509.  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks, 11 Vet. App. at 317.  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern, 12 Vet. App. at 228.  See also Rucker, 10 Vet. App. at 73-74.  Here, though, there is no such competent medical evidence etiologically linking any current prostate condition back to service, including especially to Agent Orange exposure in Vietnam.  It follows that there also is no medical professional's opinion of record relying upon or agreeing with the submitted medical treatise evidence, except as it specifically concerns prostate cancer, which, again, the Veteran simply does not have.


The type of prostate disorder the Veteran has, an enlarged prostate, also is not the type of condition that is readily amenable to lay diagnosis or probative opinion or comment on its etiology - including particularly in terms of whether it is attributable to an event during his military service like exposure to Agent Orange in Vietnam.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Jandreau, 492 F.3d at 1372; Buchanan, 451 F. 3d at 1336; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); and Woehlaert, 21 Vet. App. at 462.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for service connection for prostate cancer or any other prostate disorder like an enlarged prostate, on either a direct or presumptive-incurrence basis.  Accordingly, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a prostate disorder, including due to Agent Orange exposure, is denied.

The claim for service connection for peripheral neuropathy, including due to Agent Orange exposure, is denied.


REMAND

The Veteran additionally contends that he has a respiratory/lung disorder as a result of herbicide exposure during his service in Vietnam during the Vietnam War.

It appears the Veteran recently has received VA outpatient treatment and evaluation for his claimed respiratory disorder at the Tennessee Valley Healthcare System in Murfreesboro, Tennessee.  The existing records from this facility in the file only date up to June 2008.  It thus needs to be determined whether there are more recent VA or other (private, etc.) treatment records pertinent to this claim that also need to be obtained and considered.  To this end, the Veteran needs to specify the dates, locations, and providers of any additional or more recent treatment for a respiratory or lung disorder that may be attributable to his military service.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  Therefore, on remand, the AMC must attempt to obtain any identified VA or other treatment records.  If there are no additional records that need to be obtained, the AMC must make an express declaration of this or confirm that further attempts to obtain any additionally identified records would be futile.  The Veteran also must be appropriately notified.  38 C.F.R. § 3.159(e).

The Veteran additionally needs to undergo a VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his claimed respiratory/lung disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006);  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Again, the Veteran's DD Form 214 confirms service in Vietnam during the Vietnam War, so his herbicide exposure is presumed.  38 C.F.R. § 3.307(a)(6), 3.313(a).  And to reiterate, respiratory cancers, which include cancers of the lung, bronchus, larynx, or trachea, are associated with herbicide exposure for purposes of this presumption:  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  The numerous private and VA medical records in the file detail treatment for a current respiratory disorder, including chronic obstructive pulmonary disease (COPD) and possibly a respiratory cancer.  His private treatment records show he has been treated for a left upper lobe mass, which was initially suspected to be a malignant lung cancer.  See October to December 2005 Highland Rim Respiratory Specialists treatment records.  After a left upper lobectomy, his private treating physicians then believed the mass was benign, not malignant.  See November 2005 Cookeville Regional Medical Center Hospital Pathology Report and January 2006 Highland Rim Respiratory Specialists treatment records.

Subsequently, the April 2006 VA examination report provided findings that indicate additional medical evaluation and opinion are warranted.  Indeed, the examiner found the Veteran's chief complaint of dyspnea on exertion to be "multi-factorial in origin," with "[p]ossible contributing derangements includ[ing] smoking-related injury (COPD), reduction in lung volume to the thoracotomy, cardiac disease and poor conditioning."  But the examiner did not, in turn, opine on whether any of these conditions are directly or presumptively related to or date back to the Veteran's military service.  Concerning his invasive lung mass, the examiner noted that "[t]he final pathology report seemed to favor an infectious rather than a neoplastic process."  The examiner then stated, "Blastomycosis would certainly explain what was described but a specific etiology cannot be confirmed with the available documentation."  So it appears the examiner essentially concludes a diagnosis or opinion is not possible without resort to speculation.

Statements like this from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  But by the same token, these type opinions cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  See, too, Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service); Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008) (A determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling.")

Another rather recent precedent case equally admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

The April 2006 VA examiner also appeared to indicate the need for future evaluation of possible respiratory cancer to confirm etiology of the Veteran's respiratory disorder.  In this regard, the examiner noted the Veteran had served in Vietnam during a period of Agent Orange and other herbicide use, and "[i]f the lung process is confirmed malignant, this may be relevant."  Since the respiratory evaluation was provided in April 2006, so nearly five years ago, a more current evaluation could potentially confirm whether there are now any malignant processes in his lung.  So supplemental medical comment is needed to assist in deciding this claim.  When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.	Ask the Veteran whether there are additional (more recent) VA treatment records that need to be obtained and considered, especially any dated since June 2008 at the VAMC in Nashville, Tennessee.  If there are, obtain these additional records and associate them with the file for consideration.  Ask that he assist in obtaining any additional VA or other (private, etc.) treatment records by specifying the dates, locations, and providers of treatment.

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

2.	Schedule a VA compensation examination to determine the nature and etiology of the Veteran's claimed respiratory/lung disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current respiratory disorders by specifying the present diagnoses.  And assuming there is a present diagnosis of a respiratory disability, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current respiratory disorder is related to or dates back to the Veteran's military service, including especially to his presumed exposure to Agent Orange or other herbicides in Vietnam during the Vietnam War.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.	Then readjudicate this remaining claim for a respiratory/lung disorder in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


